Title: Motion of Virginia Delegates in Congress, [19 February] 1781
From: Virginia Delegates in Congress
To: 


[19 February 1781]
On motion of the delegates of Virginia;
Ordered, That the quartermaster general be and hereby is directed to transport to Fort Pitt four tons of powder, to be delivered to the order of the State of Virginia, and for which the said State is to be accountable; that the expence of such transportation be charged to the said State, and that a warrant be issued by the Board of Treasury, in favour of the said quartermaster general, on the treasury of Virginia, for twelve hundred dollars, in bills emitted pursuant to the resolution of 18 March last, for which the said State is to be credited.
